Citation Nr: 0900893	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-15 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for fibromyalgia, also 
claimed as polymyalgia.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.  

4.  Entitlement to an initial evaluation in excess of 20 
percent for a back condition with mild disc bulging and 
hypertrophic changes. 

5.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disorder.  

6.  Entitlement to an initial compensable disability 
evaluation for residuals of a right clavicle fracture.  

7.  Entitlement to an initial evaluation in excess of 30 
percent for hydradenitis suppurative. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and P. L. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1982 to January 
2002.  For Department of Veterans Affairs (VA) rating 
purposes, it has been determined that for the period from 
July 1982 to March 1, 1995, the veteran was discharged under 
conditions other than dishonorable under the conditional 
discharge criteria and is eligible for all VA benefits 
resulting from this period of service.  

VA has also found that the veteran is not entitled to VA 
benefits for the period from March 2, 1995, to January 17, 
2002, other than excepted insurance rights.  The veteran was 
also found to not be entitled to health care benefits under 
38 U.S.C.A. Chapter 17, for any disability determined to be 
service-connected for this period.  The veteran received a 
bad conduct discharge for this period of service.  

The veteran appeared at a hearing before a local hearing 
officer at the RO in August 2006 and at Travel Board hearing 
at the RO before the undersigned Veterans Law Judge in 
September 2008.  

The issues of entitlement to service connection for 
fibromyalgia and an acquired psychiatric disorder and initial 
evaluations in excess of 10 percent for a right knee 
disorder, a compensable disability evaluation for residuals 
of a right clavicle fracture, and an evaluation in excess of 
30 percent for hydradenitis suppurative are remanded to the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.   


FINDING OF FACT

At his September 2008 Travel Board hearing, the veteran 
testified that he wished to withdraw his appeal as to the 
issues of service connection for asthma and for an initial 
evaluation in excess of 20 percent for a back condition with 
mild disc bulging and hypertrophic changes.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, as 
it relates to the issues of service connection for asthma and 
for an initial evaluation in excess of 20 percent for a back 
condition with mild disc bulging and hypertrophic changes, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION


Asthma and Back Condition with Mild Disc 
Bulging and Hypertrophic Changes

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  
The veteran, through testimony at his September 2008 hearing, 
withdrew his appeal as to the issue of entitlement to service 
connection for asthma and for an initial evaluation in excess 
of  20 percent for a back condition with mild disc bulging 
and hypertrophic changes.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice as it 
relates to these issues.


ORDER

The appeal, as to the issues of service connection for asthma 
and for an initial evaluation in excess of  20 percent for a 
back condition with mild disc bulging and hypertrophic 
changes, is dismissed.


REMAND

As to the issues of an initial evaluation in excess of 10 
percent for a right knee disorder and an initial compensable 
evaluation for residuals of a right clavicle fracture, the 
Board notes that the veteran, at the time of his September 
2008 hearing, testified that the symptomatology associated 
with these disorders had increased in severity over the past 
several years.  The Board notes that the last comprehensive 
VA examination afforded the veteran as to these two issues 
was in 2002.  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that 
his disability has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  An additional VA examination to determine 
the extent of any current right knee disorder and any 
residuals of a right clavicle fracture is warranted.

With regard to the issue of an initial evaluation in excess 
of 30 percent for hydradenitis suppurative, the Board notes 
that the veteran's claim was received in January 2002.  The 
Board observes that the regulations governing skin codes were 
changed during the course of the veteran's appeal.

Under the old criteria diseases such as hydradenitis 
suppurative were to be rated as eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  Diagnostic Code 7806 provided 
that a 10 percent rating contemplated a skin disorder with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  The next higher rating of 30 
percent contemplated a skin disorder with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent rating contemplated a skin disorder with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or being exceptionally repugnant.

Under the new rating criteria, a 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.

While the veteran has been informed of the new rating 
criteria, the RO has not addressed the old rating criteria 
when rating the current disorder.  As the RO has not 
addressed the prior rating criteria when making their 
determination and as the veteran has not been provided with 
the criteria that were in effect under the previous rating 
regulations, the matter should be returned to the RO, or to 
the AMC acting on the RO's behalf, to allow for rating under 
the old criteria and for notice to the veteran as to the 
criteria for an increased evaluation for regulations in 
effect prior to August 2002.

As to the issue of service connection for an acquired 
psychiatric disorder, both the veteran and P. L. testified as 
to a change in his personality, to include depression, 
following the death of his daughter in 1984.  The veteran has 
been diagnosed as having depression along with several other 
psychiatric disorders.  The veteran has also noted having had 
depression from the time of the death of his daughter to the 
present time.  

As to the claim for fibromyalgia, it is noted that the 
veteran initially claimed service connection for polymyalgia.  
Service treatment records include notations of complaints of 
multiple joint pain, polymyalgia and polyarthritis, and that 
the veteran had reported that the joint pain had started in 
1992 or 1993.  A July 2000 entry noted multiple joint pain, 
rule out fibromyalgia.  At the hearing, the veteran testified 
that he continued to have joint pain, which has started as 
early as 1992.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2008).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  Although the veteran was afforded a VA psychiatric 
examination in October 2002, the examiner did not render an 
opinion as to the etiology of any current psychiatric 
disorder.  The veteran has not been afforded a VA examination 
with regard to the claimed condition.  Based upon the above, 
examinations are warranted.  

The Board does note that the veteran was seen for numerous 
psychiatric difficulties from 1999 resulting from  an 
incident involving his wife and child.  However, as noted 
above, the veteran's active service from March 2, 1995, to 
April 2002 cannot be considered in determining whether 
compensation benefits are in order.  

At his September 2008 hearing, the veteran also reported 
continuing to receive treatment at the Orlando VA Outpatient 
facility and the Tampa VAMC.  These records are not part of 
the claims folder.  VA is required to obtain them.  
38 U.S.C.A. § 5103A(b),(c) (West 2002); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the 
veteran's treatment the Orlando VA 
outpatient Clinic and the Tampa VAMC from 
August 2007 to the present.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of the service-connected 
right knee disorder.  The claims folder 
must be made available to the examiner 
for review.

The examiner should report the ranges of 
knee motion.  The examiner should report 
whether the right knee disability is 
manifested by weakened movement, excess 
fatigability, incoordination, pain, of 
flare ups.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, pain or flare ups.

The examiner should also report whether 
there is lateral instability or recurrent 
subluxation, and if present, the severity 
of such symptoms.

3.  Afford the veteran a VA examination 
to evaluate the severity of his residuals 
of a right clavicle fracture.  The 
examiner should review the claims folder, 
including a copy of this remand.  All 
necessary tests and studies should be 
performed, including x-ray studies, and 
all findings should be reported in 
detail.

The examiner should report the ranges of 
right shoulder motion in degrees.

The examiner should determine whether the 
right shoulder disability is manifested 
by weakened movement, excess 
fatigability, incoordination, flare-ups, 
or pain. Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, flare-ups or pain.

The examiner should report whether the 
right shoulder disorder is manifested by 
loss of the humeral head (flail joint), 
nonunion of the humerus (false flail 
joint); fibrous union of the humerus; and 
the frequency of any dislocations.  
Additionally, the examiner should note 
whether there is dislocation of the 
clavicle or scapula or nonunion with or 
without loose movement.  The examiner 
should also comment on neurological 
impairment resulting from the residuals 
of the fractured clavicle and should note 
whether or not such disease causes 
complete or partial paralysis, or 
neuritis or neuralgia.  If there is 
partial paralysis, neuritis, or 
neuralgia, the examiner should describe 
such paralysis as mild, moderate, or 
severe.

4.  Schedule the veteran for a VA 
examination to determine if he currently 
has fibromyalgia and /or polymyalgia, and 
if so, the etiology of the fibromyalgia 
and/or polymyalgia.  All necessary tests 
should be performed and all findings 
should be reported in detail.  The claims 
folder, to include a copy of this remand, 
should be made available to the examiner.  
The examiner should be requested to state 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran currently has fibromyalgia 
and/or polymyalgia.  If the veteran is 
found to have fibromyalgia and/or 
polymyalgia, the examiner should then 
indicate whether it is at least as likely 
as not that the veteran's fibromyalgia 
and/or polymyalgia had it onset or is 
otherwise  related to his period of 
service covering the time period from 
June 1982 to March 1, 1995, to include as 
a result of his first period of service 
in the Persian Gulf.  The examiner is to 
be advised that the veteran's period of 
service subsequent to March 2, 1995, 
should not be considered when reaching 
this determination.  The rationale for 
all opinions expressed should be set 
forth.

5.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of any current acquired psychiatric 
disorder.  The claims folder should be 
made available to the examining physician 
for review.

The examiner should answer the following 
questions: Is it at least as likely as 
not (50 percent probability or greater) 
that any current psychiatric disorder, if 
found, had it onset or is otherwise 
related to the veteran's period of active 
service covering the time period from 
June 1982 to March 1, 1995.  The examiner 
is to be advised that the veteran's 
period of service subsequent to March 2, 
1995, should not be considered when 
reaching this determination.  The 
rationale for all opinions expressed 
should be set forth.

6.  Review the issue of an increased 
evaluation for hydradenitis suppurative 
in order to determine if an increased 
evaluation would be warranted based upon 
the rating criteria in effect prior to 
August 2002 and issue a supplemental 
statement of the case setting forth the 
rating criteria in effect prior and 
subsequent to August 2002 and the reasons 
and bases for the determination of the 
issue on appeal.  

7.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


